          Case 3:19-cv-00195-JM Document 82 Filed 06/25/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

SHENEKA SASSER, et al,                                                       PLAINTIFFS


V.                                      3:19CV00195 JM


FOWLER FOODS, INC., et al,                                                   DEFENDANTS


                                             ORDER

       On June 19, 2020 Defendants filed a motion for sanctions against Plaintiffs for failing to

appear for depositions. In response, Plaintiffs filed a motion to dismiss without prejudice all

claims against the Defendants. Plaintiffs blame their failure to attend scheduled depositions on

“aggressive discovery tactics” by the Defendants which make it impractical for Plaintiffs to

continue the case. The Court notes that these depositions were noticed on May 29th. Plaintiffs’

counsel had conflicts with some of the dates and offered June 18, 19, 25 and 26 as alternative

dates. (ECF No. 79 at p. 12). Defendants’ moved the depositions to June 18th and 19th.

       On June 11, 2020 Plaintiffs filed a motion for protective order asking the Court to limit

the number of depositions Defendants could take of named Plaintiffs and asking the Court to

require Defendants to conduct the depositions remotely. After receiving the Defendants’

response, the Court denied Plaintiffs’ motion on both issues, thereby allowing the scheduled

depositions for June 18th and 19th to go forward. On June 17, 2020, Plaintiffs informed

Defendants that they were unable to attend the depositions scheduled for the next two days.

       In their motion for sanctions, Defendants asked the Court to dismiss the case without

prejudice and to order Plaintiffs and their counsel to reimburse Defendants for their costs

associated with discovery. Now, Plaintiffs seek voluntary dismissal of the case. It appears to the
           Case 3:19-cv-00195-JM Document 82 Filed 06/25/20 Page 2 of 2



Court that Defendants will not be prejudiced by a dismissal without prejudice conditioned upon

Plaintiffs’ payment of costs if the case is re-filed.

        Pursuant to Rule 41(a)(2) Plaintiffs’ motion (ECF No. 80) is GRANTED. The Court

notes that Plaintiffs’ right to re-file these claims against the Defendants is subject to the

provisions of Rule 41(d) of the Federal Rules of Civil Procedure. Under Rule 41(d), Plaintiffs

may be ordered to pay any costs of this action which the Court deems appropriate, including the

costs associated with the motion for sanctions, if Plaintiffs re-files the claims against the

Defendants.

        The Motion to Dismiss (ECF No 80) is GRANTED. Defendants’ Motion for Sanctions

(ECF No. 79) is DENIED. The Clerk is directed to close the case. The trial scheduled for January

1, 2021 is cancelled.

        IT IS SO ORDERED this 25th day of June, 2020.



                                                               _____________________________
                                                               James M. Moody Jr.
                                                               United States District Judge
